      Case 9:20-cv-00556-BKS-TWD Document 16 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


EDWIN RODRIGUEZ,

                                      Plaintiff,                     9:20-cv-0556 (BKS/TWD)

v.

JJ LANDRY and C.O. WHITE,

                                      Defendants.


Appearances:

Plaintiff, pro se:
Edwin Rodriguez
04-A-3404
Riverview Correctional Facility
PO Box 247
Ogdensburg, NY 13669

For Defendants:
Letitia James
Attorney General of the State of New York
Konstandinos D. Leris, Esq.
Assistant Attorney General
New York State Attorney General’s Office
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       Plaintiff Edwin Rodriguez, a New York State inmate, commenced this action under 42

U.S.C. § 1983 asserting claims arising out of his incarceration in New York State correctional

facilities. (Dkt. No. 1). On August 17, 2020, Defendants filed a motion for summary judgment

seeking dismissal of all claims based upon Plaintiff’s failure to exhaust administrative remedies.

(Dkt. No. 10). Plaintiff filed a response in opposition to the motion on August 26, 2020, (Dkt.
       Case 9:20-cv-00556-BKS-TWD Document 16 Filed 11/17/20 Page 2 of 2




No. 13), and Defendants filed a reply on August 31, 2020, (Dkt. No. 14). This matter was

referred to United States Magistrate Judge Thérèse Wiley Dancks who, on October 26, 2020,

issued a Report-Recommendation recommending that Defendants’ motion for summary

judgment be granted and that Plaintiff’s complaint be dismissed with prejudice. (Dkt. No. 15).

Magistrate Judge Dancks advised the parties that under 28 U.S.C. § 636(b)(1), they had fourteen

days within which to file written objections to the report, and that the failure to object to the

report within fourteen days would preclude appellate review. (Dkt. No. 15, at 15).

        No objections have been filed. As no objections to the Report-Recommendation have

been filed, and the time for filing objections has expired, the Court reviews the Report-

Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223, 229 (N.D.N.Y.

2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment. Having reviewed

the Report-Recommendation for clear error and found none, the Court adopts the Report-

Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 15) is ADOPTED in its

entirety; and it is further

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 10) is

GRANTED and Plaintiff’s complaint (Dkt. No. 1) is DISMISED with prejudice for failure to

exhaust administrative remedies; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.

Dated: November 17, 2020
       Syracuse, New York



                                                  2
